Citation Nr: 1604887	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-20 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to Agent Orange and Otto Fuel II exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to January 1980, from April 1980 to March 1988, and from March 1991 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In statements and testimony, the Veteran contends that he suffered his first heart attack approximately seven months after his separation from service in January 1992.  During his July 2015 Board hearing, the Veteran stated that he was treated at the Decorah Hospital at that time.  Records of treatment for his 1996 heart attack noted the Veteran was treated at Winneshiek Memorial Hospital in Decorah, Iowa before transfer to the Gundersen Lutheran Hospital.  It does not appear that records from a hospital in Decorah are currently contained in the claims file and it does not appear that such records have been requested previously.  On remand, such records should be requested. 

During his hearing, the Veteran reported that he was in a helicopter that landed in Vietnam for a short time, although he did not leave the helicopter.  He stated this occurred while he was stationed on the USS Truxtun, which his records suggest    he served on from February 1971 to August 1971.  The Veteran should be asked    to provide the approximate date, within a two month time frame, in which the helicopter he was in landed in Vietnam and where in Vietnam he landed.  If sufficient information is provided, an effort to verify through official sources that helicopters flew from the Truxtun into Vietnam and landed during that period should be made. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide a completed authorization form so that records from the hospital in Decoroh (possibly Winneshiek Memorial Hospital) where he reports being treated in 1992 and where he was treated in 1996 can be requested.  He should also be asked to provide the he names and addresses of all medical care providers who have treated him for his heart since service.  After securing any necessary releases, the AOJ should request all relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

2. Ask the Veteran to provide the approximate date, within a two month time frame, in which the helicopter he was in landed in Vietnam and where in Vietnam he landed.  If sufficient information is provided, attempt to verify through official sources that helicopters transported soldiers from the Truxtun and landed in Vietnam during that period.

3. After the development requested above has been completed to the extent possible, the AOJ should  again readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




